Citation Nr: 0025515	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits.  




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968 and from October 1972 to January 1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 determination of the RO.  



REMAND

At the outset, the Board notes that this is a contested 
claim.  

A review of the record indicates that the veteran is 
receiving monthly VA disability compensation benefits that 
include an amount for his having a spouse and child.  

In June 1998, the RO denied the appellant's request for an 
apportionment on the basis of the income and expense 
information supplied by both parties, finding that the 
veteran would suffer "undue financial hardship."  

The Board notes that the financial status of the parties 
appears to have changed during the course of this appeal.  
Initially, the veteran stated that, pursuant to a family 
court order, he was paying $257.00 each month to the 
appellant for the support of herself and child and indicated 
that his take-home pay was $250 per week.  

In December 1998, the appellant submitted evidence showing 
that the veteran was in arrears in paying support for his 
spouse and child.  She indicated that the full amount of 
child and spousal support was not being garnished from the 
veteran's wages, as he previously reported.  Also submitted 
was evidence indicating that the veteran was paying more for 
rent than previously reported.  However, the appellant 
indicated that he had no longer had expenses as previously 
reported.  

The Board finds that, prior to appellate handling of the 
claim, further development is appropriate to ascertain the 
current financial status of both the veteran and the 
appellant.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
in order to contact the appellant and 
veteran in order to request that they 
provide current financial status 
information indicating the correct 
monthly expenses and income.  Based on 
the responses, the RO should undertake 
any other indicated development.  

2.  After completion of the development 
requested hereinabove, the RO should 
review the matter on appeal.  If the RO's 
determination is not satisfactory to both 
parties, the appellant as well as the 
veteran must be provided with 
Supplemental Statements of the Case and 
they should be afforded a reasonable 
opportunity to reply thereto.  All 
contested claims procedures should be 
complied with.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The parties have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




